Citation Nr: 0032693	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  96-18 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for arthritis.

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from August 1946 to March 
1949.

This appeal originally arose from a February 1994 rating 
decision which denied the veteran's request to reopen his 
claim for service connection for arthritis.  This appeal also 
arose from a November 1995 rating decision which denied the 
veteran's claim for service connection for bilateral hearing 
loss.

In a June 1998 Board of Veterans' Appeals (Board) decision it 
was found that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for 
arthritis.  The issues set out on the title page were 
remanded for further development by the Board in the June 
1998 decision and again in a September 1999 decision.


FINDINGS OF FACT

1.  The claims file does not reveal good cause for the 
veteran's failure to report for a fee basis Department of 
Veterans Affairs (VA) examination scheduled pursuant to the 
Board's September 1999 remand.

2.  Service connection has not been granted for any 
disability.

3.  The veteran's bilateral hearing loss is reported to be 
the result of medication he has been taking for many years 
for the treatment of arthritis.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for arthritis 
is denied for failure to report for a fee basis VA 
examination. 38 C.F.R. § 3.655(b) (2000).

2.  Bilateral hearing loss is not proximately due to or the 
result of a service-connected disability. 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Arthritis

Pursuant to the Board's June 1998 decision that new and 
material evidence had been received subsequent to an October 
1981 rating decision denying service connection for 
arthritis, the veteran, at the request of the VA, was 
scheduled for a fee basis medical examination to be conducted 
on December 15, 1998.  However, the record shows that the 
notice sent to the veteran was dated December 9, 1998, and he 
failed to report.

In the September 1999 remand, the Board noted that, while the 
veteran's claim could be denied under 38 C.F.R. § 3.655 for 
his failing to report for an examination, the veteran had 
been given short notice of the examination.  The Board again 
requested that further development of the claim be 
accomplished, including scheduling the veteran for an 
orthopedic examination with specific questions posed to the 
examiner.

The record reflects that efforts by the VA in January 2000 to 
call the veteran were unsuccessful as there was no telephone 
number.  The veteran was advised by the VA in a letter dated 
May 2, 2000, that arrangements were being made to schedule 
him for a medical examination.  It was noted in the letter 
that failing to report for the examination without good 
reason could result in the disallowance of his claim.  The 
fee basis physician advised the veteran in a letter dated May 
17, 2000, that an orthopedic examination had been scheduled 
for May 30, 2000.  The VA was advised on May 31, 2000, that 
the veteran had failed to report for the examination; his 
failure to report was noted in the supplemental statement of 
the case issued in July 2000.

The controlling regulation provides that when there is a 
failure to report for a VA examination when the examination 
was scheduled in conjunction with a reopened claim for a 
benefit which was previously disallowed, the claim shall be 
denied. 38 C.F.R. § 3.655(b).  Denial is appropriate unless 
the veteran had good cause for his failure to appear.  No 
explanation has been offered by the veteran for his failure 
to report for a medical examination scheduled in conjunction 
with his reopened claim.  Good cause for failing to cooperate 
has not been shown.

The VA has expended significant effort to contact the 
veteran.  The United States Court of Appeals for Veterans 
Claims has held that, "[i]n the normal course of events, it 
is the burden of the (appellant) to keep the VA apprised of 
(their) whereabouts[,]" and that "there is no burden on the 
part of the VA to turn up heaven and earth to find (an 
appellant)."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The Board is satisfied that a good faith effort has been made 
to locate the veteran and that he has failed to cooperate 
with the scheduling of a necessary medical examination.  
Therefore, the veteran's claim for service connection for 
arthritis must be denied for failure to report for an 
examination. 38 C.F.R. § 3.655(b).

II. Bilateral Hearing Loss

The veteran is also seeking service connection for bilateral 
hearing loss; this claim was denied in the November 1995 
rating decision as not well grounded.  The basis for the 
veteran's claim of service connection for bilateral hearing 
loss is that it is secondary to treatment he has received for 
many years for arthritis, a disability for which service 
connection is not in effect.  Since the November 1995 rating 
decision, because of changes in the law, specifically 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), claims for VA benefits may no longer 
be denied as not well grounded.  

The Board finds that adjudication of this claim without 
remand of the issue to the RO may be done without prejudice 
to the veteran.  That is, because the veteran has already had 
the opportunity to present his arguments to the RO and his 
arguments remain unchanged; the RO considered those arguments 
and the underlying basis for the RO denial of service 
connection for bilateral hearing loss was that service 
connection for arthritis had been denied.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The evidence of record includes a late 1995 medical report 
from J. S., M.D.  It was indicated in October 1995 that the 
veteran's chief complaint was right ear hearing loss for the 
past two years.  Following testing, in December 1995 reported 
diagnoses included asymmetric sensorineural hearing loss (50 
decibels in the right ear and 29 decibels in the left ear).

In a January 1996 statement, W. U., M.D., stated that, since 
August 1993 the veteran had been under his care for chronic 
osteoarthritis of both shoulders, chest and back and that the 
veteran was also being treated for a number of other 
problems.  It was noted that he took pain medication, which 
included aspirin and ibuprofen, and that this exacerbated the 
veteran's peptic ulcer disease and caused some hearing 
impairment.

M. S., M.D., in a February 1996 statement, related that the 
veteran had been taking aspirin and Motrin for pain in his 
shoulders and that this had apparently resulted in hearing 
loss.  The diagnoses included degenerative osteoarthritis; 
and partial deafness related to Motrin treatment.

The veteran does not contend nor does the evidence suggest 
that he incurred a hearing loss in service.  Rather, the 
veteran argues that he has been taking medications for his 
arthritis and this has resulted in bilateral hearing loss.  
The record shows that he reported a two year history of right 
ear hearing loss in October 1995, that a diagnosis of 
bilateral hearing loss was made in December 1995 and that two 
physicians have related the veteran's hearing impairment to 
medication the veteran has been taking for arthritic pain.

38 C.F.R. § 3.310 provides, in pertinent part, that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  However, in the instant case service connection 
has not been granted for the disability which required the 
medication, arthritis.  The Board finds that, based upon a 
review of the veteran's arguments and the evidence of record, 
there is no basis for a grant of service connection for 
bilateral hearing loss.  As indicated, the Veterans Claims 
Assistance Act of 2000 no longer permits a claim to be denied 
as not well grounded and does enhance the responsibility of 
the VA in developing claims, such as requiring medical 
examinations and opinions.  In this appeal, however, while it 
is probably arguable that an examination with an opinion 
could be helpful, it is apparent that any efforts to arrange 
further medical evaluation would be futile in view of the 
veteran's failure to comply with previous medical 
appointments.  "The duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190 (1991).


ORDER

Entitlement to service connection for arthritis and bilateral 
hearing loss is denied.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 


